department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi tl-n-1271-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large and mid-size businesses area from associate chief_counsel passthroughs and special industries cc psi subject federal tax classification of an agreement this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b x agreement year year date date date tl-n-1271-01 product territory dollar_figuren1 dollar_figuren2 dollar_figuren3 n4 dollar_figuren5 dollar_figuren6 n7 dollar_figuren8 issue whether the agreement between a and b created a partnership for federal tax purposes and if so whether the partnership created under the agreement was required to withhold under sec_1446 conclusion although an argument could be made that the agreement between a and b created a partnership for federal tax purposes we believe that further factual development of the case is necessary however before conclusive advice can be provided or the relative merits of the government’s case can be evaluated because we are unable to determine whether the agreement between a and b created a partnership for federal tax purposes we do not reach the issue of whether any such partnership created under the agreement was required to withhold under sec_1446 facts in year a and b entered into agreement whereby a was to be the exclusive distributor of product for b in territory in year a and b modified the terms of the agreement tl-n-1271-01 the agreement provided that with respect to the parties would determine and mutually agree upon the marketing expense which was comprised of the total expenditures_for promotion publicity and market research of an in connection with the sale and distribution of product in territory b was required to remit its share of the marketing expense to a after its receipt of monthly invoices from a detailing the marketing expenses during the preceding monthly period subject_to the prior general acceptance of b a had the sole authority to decide upon the nature and content of all materiels and programs for product the territory it was the understanding of the parties that they would meet every at specified times to determine the budget and the allocation of the general_expenses among the various types of marketing expenses such as promotion publicity and or market research in connection with product the agreement provided that with respect to sales and purchases the parties could not change either b’s production cost production cost which was used to calculate b’s selling_price selling_price of the product to a or a’s selling cost selling cost of distributing product without three months prior written notice by the party initiating the change to the other the parties were required to provide documents to substantiate the change a had the right to order product from b for shipment to customers designated by a additionally a was required to submit to b quarterly reports setting forth its sales state by state any reports it may obtain from its wholesalers the breakdown of marketing expenses during such quarterly period and any other pertinent information with respect to the sale and distribution of the product the parties agreed that a would remit one-half of its gross_profit gross_profit to b after the close of each month during the term of the agreement the agreement defined gross_profit as the extent to which a’s revenues from the resale of the product to its customers exceed the sum of a’s net cost net cost of purchasing the product from b plus b’s selling cost by way of example the agreement provided that if during a particular month the net cost was dollar_figuren2 the selling cost was dollar_figuren1 the selling_price was dollar_figuren3 and n4 were sold then the total amount to be shared would be dollar_figuren5 and a was required to remit dollar_figuren6 to b after the close of such month the parties agreed that in the event the actual selling cost of the product on the date of b’s invoice to a differed from the calculated selling cost agreed upon by the parties the difference would be shared equally between the parties on a monthly basis the parties did not file a partnership return nor does it appear that they held themselves out formally as joint venturers however a’s owner publically used the tl-n-1271-01 word partnership to describe the relationship between a and b the parties did not formally set up a separate_entity to account for the income of losses of the business arrangement however a maintained separate_accounts to track the profits from the sale of product that it remitted to b and to track the gain_or_loss from the exchange rate differential additionally a and b agreed that upon a minimum of ten days written notice either party would make available to the other party for inspection during normal business hours such books_and_records as pertain to the terms and conditions of the agreement the parties agreed upon the following b agreed not to sell product to any other purchaser inside the territory a would undertake the distribution of any new product b introduced into the territory a agreed to exercise its best efforts to effect promote maintain and expand distribution and sale of product in all parts of the territory a agreed to furnish to b a monthly report showing unit and dollar sales of product to each wholesaler a also agreed to furnish a monthly statement of a’s inventory of product a breakdown of marketing expenses and any other pertinent information requested by b with respect to the sale and distribution of product a agreed to consult with b before making its price resale determination and to give consideration b views and suggestions as to the resale prices a would not begin or stop selling product to any wholesaler without first obtaining the written consent of b which will be granted unless b reasonably believed that promotion or sale of product will thereby be adversely affected the parties agreed to meet at least once every six months to determine and agree upon promotional and sales objectives strategy programs and budgets a a greed that the appointment of to be used to promote product in the would be subject_to the prior written approval of b b would have the right to terminate the agreement if p or any company directly or indirectly owned by p gained access to any of the confidential information covered by the provisions of the agreement a agreed to keep strictly confidential and not to disclose any b trade secret information concerning product on date a and b entered into a agreement which all of the rights and obligations of the parties under the agreement also on date a and x entered into an agreement in connection with the of the existing agreement x was to pay a of dollar_figuren8 or an adjusted amount if the number of units of product by a for a specified period of date to date exceeded n7 units tl-n-1271-01 law and analysis in your request for advice you have asked that we consider whether the agreement between a and b created a partnership for federal tax purposes because the case requires further factual development we are unable to evaluate the relative merits of the government’s case therefore we have provided a general discussion of the issues raised by your request for your reference as you develop the facts surrounding the agreement and to advise you of the service’s litigating position prior to date the classification of any particular organization was determined under the tests and standards set out in old sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 of the procedure and administration regulations old sec_301_7701-2 set forth six major characteristics ordinarily found in a pure corporation which taken together distinguish it from other organizations these are associates an objective to carry on business and divide the gains therefrom continuity_of_life centralization of management liability for corporate debts limited to corporate property and free_transferability_of_interests old sec_301_7701-2 provided that whether an organization is to be classified for federal_income_tax purposes as a partnership or as an association depends upon the extent to which the organization possesses the following characteristics ordinarily found in a corporation centralization of management continuity_of_life free_transferability_of_interests and limited_liability an organization which possesses three or more of these corporate characteristics will be treated as an association_taxable_as_a_corporation an organization which possesses two or less of the above characteristics will generally be classified as a partnership for federal_income_tax purposes old sec_301_7701-2 provided that characteristics common to partnerships and corporations are not material in attempting to distinguish between an association and a partnership old sec_301_7701-2 provided that because associates and an objective to carry on a business and divide the gains therefrom are generally common to corporations and partnerships an organization that has such characteristics will be classified as a partnership if it lacks at least two of the remaining four characteristics sec_761 and sec_7701 of the internal_revenue_code provide in part that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust estate or corporation a partnership is created for income_tax purposes when persons join together their money goods labor or skill for the purposes of carrying on a trade profession or business and when there is a community of interest in the profits and losses 327_us_280 whether a partnership exists tl-n-1271-01 depends on whether the taxpayer and others intended to join together in order to carry on a business for joint economic gain 337_us_733 the following factors none of which are conclusive are evidence of this intent the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise see 42_tc_1067 case development hazards and other considerations tl-n-1271-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel passthroughs and special industries by dianna k miosi chief branch associate chief_counsel passthroughs and special industries
